Case 2:18-cv-13763-AJT-APP ECF No. 89, PageID.6520 Filed 02/03/21 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MARK TWAIN GADDIS,
                                             Case No. 2:18-cv-13763
                   Plaintiff,                District Judge Arthur J. Tarnow
v.                                           Magistrate Judge Anthony P. Patti

CITY OF DETROIT,
STEPHEN KUE,
JUSTIN MARROQUIN,
WALLACE RICHARDS,
KHARY MASON, and
PATRICK LANE,

               Defendants.
__________________________/

     ORDER GRANTING PLAINTIFF’S MOTION FOR SANCTIONS
 REGARDING 30(b)(6) DEPOSITIONS OR FOR AN ORDER ALLOWING
30(b)(6) DEPOSITION IN COMPLIANCE WITH THE RULES (ECF No. 71)

      A.    Background

      This is a civil rights case, which stems from the alleged events of June 21,

2017. The operative complaint sets forth three causes of action based upon the

Fourth Amendment (false arrest, unreasonable and excessive force, and malicious

prosecution) and another based upon Monell v. Dep't of Soc. Servs. of City of New

York, 436 U.S. 658 (1978). (ECF No. 1, PageID.13-20.)

      Discovery was originally due on January 24, 2020. (ECF No. 18.) The

deadline has since been extended on multiple occasions. (See, e.g., ECF Nos. 28,


                                         1
Case 2:18-cv-13763-AJT-APP ECF No. 89, PageID.6521 Filed 02/03/21 Page 2 of 7




45, 63, 66.) Amidst these extensions, on or about March 11, 2020, Plaintiff

noticed the Detroit Police Department’s Fed. R. Civ. P. 30(b)(6) deposition for

April 17, 2020. (ECF No. 56-3.) The City of Detroit filed a motion to quash (ECF

No. 47), which this Court deemed resolved on April 30, 2020 (ECF No. 62,

PageID.1421-1423). Pursuant to the Court’s August 28, 2020 order, the two Fed.

R. Civ. P. 30(b)(6) depositions of Defendant City of Detroit were to take place via

video conference on Wednesday, October 14, 2020 and Tuesday, October 20,

2020. (ECF No. 66, PageID.1437.)

       On November 12, 2020, Plaintiff sought leave to file a motion regarding

Fed. R. Civ. P. 30(b)(6) witnesses. (ECF No. 69.) The Court granted this request

on November 18, 2020 and ultimately provided that any such motion should be

filed by December 2, 2020.

       B.    Instant Matter

       Currently before the Court is Plaintiff’s December 2, 2020 motion “for

sanctions regarding 30(b)(6) depositions,” or, alternatively, “for an order allowing

30(b)(6) deposition in compliance with the rules.” (ECF No. 71.) Defendants

have filed a response (ECF No. 83), Plaintiff has filed a reply (ECF No. 86), and

the parties have filed a joint statement of resolved and unresolved issues (ECF No.

88).




                                          2
Case 2:18-cv-13763-AJT-APP ECF No. 89, PageID.6522 Filed 02/03/21 Page 3 of 7




      On February 2, 2021, I conducted a video hearing, at which Plaintiff’s

counsel (Julie H. Hurwitz, William H. Goodman, Allison L. Kriger) and defense

counsel (Gregory G. Paddison, and Philip J. Hiltner) appeared. (ECF No. 77, 87.)

The Court entertained oral argument from counsel, after which the Court issued

certain rulings from the bench.

      C.     Order

      For the reasons stated on the record, all of which are incorporated by

reference as though fully restated herein, and keeping in mind that the Fed. Rules

of Civ. Pro. “should be construed, administered, and employed by the court and the

parties to secure the just, speedy, and inexpensive determination of every action

and proceeding[,]” Fed. R. Civ. P. 1, and that “[a] lawsuit is a search for the

truth[,]” Vance v. Rice, 524 F. Supp. 1297, 1300 (S.D. Iowa 1981), Plaintiff’s

prayer for relief (see ECF No. 71, PageID.1488) is GRANTED as follows:

      (1)    To the extent Plaintiff requests an order requiring Defendant City’s

designated 30(b)(6) witnesses to answer questions which its counsel improperly

instructed them not to answer and/or Defendant City to designate a representative

who has the requisite 30(b)(6) knowledge of the Citizen Complaints and Force

Investigations, as set forth in Plaintiff’s properly served 30(b)(6) Notices of

Deposition (ECF Nos. 71-2, 71-3):




                                           3
Case 2:18-cv-13763-AJT-APP ECF No. 89, PageID.6523 Filed 02/03/21 Page 4 of 7




             (a)   Defendant City’s objection and instruction not to answer at the
                   October 14, 2020 deposition of Lt. Jeffrey Hahn (see ECF No.
                   71-15 [Page 108 at lines 14-16]), are OVERRULED; and;

             (b)   Defendant City’s objections and instructions not to answer at
                   the October 20, 2020 deposition of Lawrence Akbar (see ECF
                   No. 71-14 [Page 216 at line 14, Page 218 at line 19, Page 220 at
                   lines 8-9, Page 223 at lines 7-8, and Page 240 at lines 9-10]),
                   are OVERRULED.

These questions did not violate the Court’s August 28, 2020 order (ECF No. 66),

nor did they exceed the scope of the respective Rule 30(b)(6) deposition notices.

      As for the summaries of the data that is contained in Exhibits 5-7, Defendant

City has until Friday, February 12, 2021 to electronically produce – via email or

Dropbox – all available summaries (whether on the City’s website or not), as

described by defense counsel on the record. As for the Excel spreadsheets, which

were produced in October 2020 in response to Request for Production No. 9, which

consist of more than 3,000 pages,1 and which are difficult to decipher (see ECF

No. 71, PageID.1491), no later than Tuesday, February 16, 2021, defense counsel

must send a letter to Plaintiff’s counsel that answers the following

questions/provides the following information:

             (a)   how this information was put together;

             (b)   what information was drawn upon in order to put this
                   information together;

1
 Exhibit 5 consists of 30 pages (ECF No. 71-6); Exhibit 6 consists of 2,521 pages
(ECF Nos. 71-7, 71-8, 71-9, 71-10); and Exhibit 7 consists of 892 pages (ECF Nos.
71-11, 71-12, 71-13).
                                          4
Case 2:18-cv-13763-AJT-APP ECF No. 89, PageID.6524 Filed 02/03/21 Page 5 of 7




              (c)   who can interpret these documents;

              (d)   who retrieved them in order to prepare them for production;

              (e)   who can say how this data was used;

              (f)   who can say how the data was compiled;

              (g)   who can say what the various entries mean; and,

              (h)   who can say where this data fits, in between the citizen
                    complaints and the preparation of the summaries.

No later than Tuesday, March 2, 2021, Plaintiff may take a deposition(s) based on

these questions – not to exceed a combined three hours of deposition time

(although this limitation may be revisited by way of a status conference if there are

too many individuals identified) – at Plaintiff’s own expense.

      The Rule 30(b)(6) deposition of Hahn is reopened for a total of 45 minutes

for the purpose of asking the question to which the Court overruled the objection

and appropriate follow-up questions. It is not to be used to re-plow old ground or

to ask questions on other topics that counsel may have failed to cover at the prior

deposition.

      The Rule 30(b)(6) deposition of Akbar is reopened for a total of 2 hours and

45 minutes for the purpose of asking the questions to which the Court overruled

the objections and appropriate follow up questions, as well as the summaries.

Likewise, it is not to be used to re-plow old ground or to ask questions on other


                                          5
Case 2:18-cv-13763-AJT-APP ECF No. 89, PageID.6525 Filed 02/03/21 Page 6 of 7




topics that counsel may have failed to cover at the prior deposition. If either

deponent does not know the answer to the question posed, then he should state so;

and, if defense counsel believes that a question exceeds the scope of the original

Rule 30(b)(6) notice (the categories of which shall continue to govern), he may

make a record to that effect, bearing in mind the very limited circumstances in

which a witness may be instructed not to answer under Rule 30(c)(2). Both the

Akbar and Hahn depositions shall be completed by February 26, 2021.

       (2)   To the extent Plaintiff requests an Order of Sanctions for

violating this Court’s August 28, 2020 Order (ECF No. 66) and for violating

Fed. Rules Civ. P. 30(b)(6) and 30(c)(2) and an award of reasonable

expenses incurred as a result of its alleged ongoing failure to abide by this

Court’s Order or the discovery rules – under Fed. R. Civ. P. 37(b) (“Failure

to Comply with a Court Order.”) and/or Rule 37(c) (“Failure to Disclose, to

Supplement an Earlier Response, or to Admit.”) – Defendant City of Detroit

shall reimburse Plaintiff’s counsel, no later than Monday, March 15, 2021,

in the amount of $2,975.00 (i.e., $350 per hour for the 3.5 hours of reopened

depositions and 5 hours for preparation of the instant motion (ECF No. 71)

and responding (ECF No. 82) to Defendant City’s motion for leave to




                                          6
Case 2:18-cv-13763-AJT-APP ECF No. 89, PageID.6526 Filed 02/03/21 Page 7 of 7




exceed page limitation (ECF No. 80)).2 Defendant City of Detroit will bear

all court reporter fees and the transcript order costs for the reopened

depositions.

      IT IS SO ORDERED.


Dated: February 3, 2021
                                        Anthony P. Patti
                                        U.S. MAGISTRATE JUDGE




2
  The Court arrived at this hourly rate based on, inter alia, Plaintiff’s counsel’s
years in practice, the size of her law firm, and her area of specialty.
Notwithstanding Plaintiff’s counsel’s belief that the Hahn deposition’s additional
45 minutes should be reimbursed at a higher hourly rate than $350 for Attorney
Goodman’s time, the Court balanced the various considerations by being
intentionally liberal as to the amount of time allotted and more conservative as to
the hourly rate, rather than the other way around, which gets Plaintiff’s counsel to
the same place. If Plaintiff chooses to have one of the less experienced of the three
attorneys on its litigation team complete the Hahn questioning, leave is given to do
so (although only one attorney will be permitted to ask questions or make
statements on the record for Plaintiff), without further adjustment to the hourly rate
awarded.
                                           7
